Exhibit 10.36

AWARD AGREEMENT

FOR RESTRICTED STOCK UNITS

FOR DIRECTORS

UNDER THE MSCI INC. INDEPENDENT DIRECTORS’ EQUITY COMPENSATION PLAN

MSCI Inc. (together with all of its Subsidiaries, the “Company”) hereby grants
to you Restricted Stock Units (“RSUs”) as described below. The awards are being
granted under the MSCI Inc. Independent Directors’ Equity Compensation Plan (the
“Plan”).

 

Participant:    [Name] Number of RSUs Granted:    [#] RSUs Grant Date:    [—]
(the “Grant Date”) Vesting Schedule:    100% of your RSUs shall vest on the
first anniversary of the Grant Date (the “Scheduled Vesting Date”).

Provided you continue to provide services to the Company through the Scheduled
Vesting Date, the RSUs will vest and convert as provided above and as further
described in Exhibit A. Your RSUs may be subject to forfeiture if you terminate
service with the Company before the Scheduled Vesting Date, as set forth in the
Plan and this Restricted Stock Unit Award Agreement (including Exhibit A hereto,
the “Award Agreement”).

You agree that this Award Agreement is granted under and governed by the terms
and conditions of the Plan and Exhibit A. Unless defined in this Award
Agreement, capitalized terms shall have the meanings ascribed to them in the
Plan.

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.

 

MSCI INC.

 

Name: Gary Retelny Title: Corporate Secretary

Attachments:     Exhibit A (Terms and Conditions of the Award)



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS

OF THE RESTRICTED STOCK UNIT AWARD AGREEMENT

TABLE OF CONTENTS

 

      PAGE  

SECTION 1 . RSUs Generally.

     2   

SECTION 2 . Vesting Schedule and Conversion.

     3   

SECTION 3 . Dividend Equivalent Payments.

     3   

SECTION 4 . Death and Disability.

     4   

SECTION 5 . Change in Control.

     4   

SECTION 6 . Termination of Service and Cancellation of Awards.

     4   

SECTION 7 . Nontransferability.

     4   

SECTION 8 . Designation of a Beneficiary.

     4   

SECTION 9 . Ownership and Possession.

     5   

SECTION 10 . Securities Law Compliance Matters.

     5   

SECTION 11 . Compliance with Laws and Regulations.

     5   

SECTION 12 . Consents under Local Law.

     6   

SECTION 13 . Award Modification.

     6   

SECTION 14 . Severability.

     6   

SECTION 15 . Governing Law.

     6   

SECTION 16 . Rule of Construction for Timing of Conversion.

     7   

SECTION 17 . Defined Terms.

     7   

SECTION 1. RSUs Generally.

MSCI has awarded you RSUs as an incentive for you to continue to provide
services as a Director to MSCI and to, among other things, align your interests
with those of the Company and to reward you for your continued service as a
Director of MSCI in the future. As such, you will earn your RSU award only if
you remain in continuous service as a Director of MSCI through the Scheduled
Vesting Date.

Each of your RSUs corresponds to one share of MSCI common stock. Except as
otherwise provided in Section 13, a RSU constitutes a contingent and unsecured
promise by MSCI to pay you one share of MSCI common stock on the conversion date
for the RSU. As the holder of RSUs, you have only the rights of a general
unsecured creditor of MSCI. You will not be a stockholder with respect to the
shares of MSCI common stock underlying your RSUs unless and until your RSUs
convert to shares.

Section 409A of the Code imposes rules relating to the taxation of deferred
compensation, including your stock unit award. The Company reserves the right to
modify the terms of your stock unit award, including, without limitation, the
payment provisions applicable to your RSUs, to the extent necessary or advisable
to comply with Section 409A of the Code.

 

2



--------------------------------------------------------------------------------

SECTION 2. Vesting Schedule and Conversion.

(a) Vesting Schedule. Your RSUs will vest according to the following schedule:
100% of your RSUs will vest on the Scheduled Vesting Date. Except as otherwise
provided in this Award Agreement, each portion of your RSUs will vest only if
you continue to provide future services to the Company by remaining in
continuous service as a Director of the Company through the Scheduled Vesting
Date. The special vesting terms set forth in Sections 4 and 5 of this Award
Agreement apply 1) if your service as a Director of the Company terminates by
reason of your death or Disability or 2) upon a Change in Control.

(b) Conversion.

(i) Except as otherwise provided in this Award Agreement or pursuant to any
election form submitted in connection with the MSCI Inc. Independent Directors
Deferral Plan (as such Plan may be amended from time to time, the “Deferral
Plan”), each of your vested RSUs will convert to one share of MSCI common stock
on the Scheduled Vesting Date.

(ii) Shares to which you are entitled upon conversion of RSUs under any
provision of this Award Agreement shall not be subject to any transfer
restrictions, other than those that may arise under the securities laws or the
Company’s policies.

SECTION 3. Dividend Equivalent Payments.

Until your RSUs convert to shares, if and when MSCI pays a regular or ordinary
cash dividend on common stock, you will be paid a dividend equivalent in the
same amount as the dividend you would have received if you held shares for your
RSUs. No dividend equivalents will be paid to you with respect to any canceled
or forfeited RSUs.

MSCI will decide on the form of payment and may pay dividend equivalents in
shares of MSCI common stock, in cash or in a combination thereof. MSCI will pay
the dividend equivalent when it pays the corresponding dividend on its common
stock.

Because dividend equivalent payments are considered part of your compensation
for income tax purposes, they will be subject to applicable tax obligations.

 

3



--------------------------------------------------------------------------------

SECTION 4. Death and Disability.

The following special vesting and payment terms apply to your RSUs:

(a) Death. If your service as a Director of the Company terminates due to death,
all of your unvested RSUs will immediately vest. Your RSUs will convert into
shares of MSCI common stock upon your death; provided that MSCI has knowledge of
your death within 30 days following your death. Such shares will be delivered to
the beneficiary you have designated pursuant to Section 8 or the legal
representative of your estate, as applicable.

(b) Disability. If your service as a Director of the Company terminates due to
Disability, all of your unvested RSUs will immediately vest. All of your RSUs
will convert into shares of MSCI common stock on the date your service as a
Director of the Company terminates or within 30 days thereafter.

SECTION 5. Change in Control.

In the event of a Change in Control, all of your RSUs will immediately vest and
convert into shares of MSCI common stock effective on the date of such Change in
Control.

SECTION 6. Termination of Service and Cancellation of Awards.

(a) Cancellation of Unvested Awards. Your unvested RSUs will be canceled and
forfeited in full if your service as a Director of the Company terminates for
any reason other than under the circumstances set forth in this Award Agreement
for death or Disability.

(b) General Treatment of Vested Awards. Except as otherwise provided in this
Award Agreement or pursuant to any election form submitted in connection with
the Deferral Plan, your vested RSUs will convert to shares of MSCI common stock
on the Scheduled Vesting Date.

SECTION 7. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your RSUs,
other than as provided in Section 8 (which allows you to designate a beneficiary
or beneficiaries in the event of your death) or by will or the laws of descent
and distribution or otherwise as provided for by the Board. This prohibition
includes any assignment or other transfer that purports to occur by operation of
law or otherwise. During your lifetime, payments relating to the RSUs will be
made only to you.

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of MSCI, shall all be bound by, and shall benefit from, the
terms and conditions of your award.

SECTION 8. Designation of a Beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the shares to be paid under this Award Agreement in the

 

4



--------------------------------------------------------------------------------

event of your death. To make a beneficiary designation, you must complete and
file the form attached hereto as Appendix A with MSCI’s Human Resources
Department.

Any shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate.

You may replace or revoke your beneficiary designation at any time. If there is
any question as to the legal right of any beneficiary to receive shares under
this Award Agreement, MSCI may determine in its sole discretion to deliver the
shares in question to your estate. MSCI’s determination shall be binding and
conclusive on all persons and it will have no further liability to anyone with
respect to such shares.

SECTION 9. Ownership and Possession.

(a) Generally. Generally, you will not have any rights as a stockholder in the
shares of MSCI common stock corresponding to your RSUs prior to conversion of
your RSUs.

Prior to conversion of your RSUs, however, you will receive dividend equivalent
payments, as set forth in Section 3 of this Award Agreement.

(b) Following Conversion. Following conversion of your RSUs you will be the
beneficial owner of the net shares issued to you, and you will be entitled to
all rights of ownership, including voting rights and the right to receive cash
or stock dividends or other distributions paid on the shares.

SECTION 10. Securities Law Compliance Matters.

MSCI may, if it determines it is appropriate, affix any legend to the stock
certificates representing shares of MSCI common stock issued upon conversion of
your RSUs and any stock certificates that may subsequently be issued in
substitution for the original certificates. MSCI may advise the transfer agent
to place a stop order against such shares if it determines that such an order is
necessary or advisable.

SECTION 11. Compliance with Laws and Regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your RSUs (whether directly or
indirectly, whether or not for value, and whether or not voluntary) must be made
in compliance with any applicable constitution, rule, regulation, or policy of
any of the exchanges or associations or other institutions with which MSCI has
membership or other privileges, and any applicable law, or applicable rule or
regulation of any governmental agency, self-regulatory organization or state or
federal regulatory body.

 

5



--------------------------------------------------------------------------------

SECTION 12. Consents under Local Law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

SECTION 13. Award Modification.

MSCI reserves the right to modify or amend unilaterally the terms and conditions
of your RSUs, without first asking your consent, or to waive any terms and
conditions that operate in favor of MSCI. These amendments may include (but are
not limited to) changes that MSCI considers necessary or advisable as a result
of changes in any, or the adoption of any new, Legal Requirement. MSCI may not
modify your RSUs in a manner that would materially impair your rights in your
RSUs without your consent; provided, however, that MSCI may, without your
consent, amend or modify your RSUs in any manner that MSCI considers necessary
or advisable to comply with any Legal Requirement or to ensure that your RSUs
are not subject to United States federal, state or local income tax or any
equivalent taxes in territories outside the United States prior to payment. MSCI
will notify you of any amendment of your RSUs that affects your rights. Any
amendment or waiver of a provision of this Award Agreement (other than any
amendment or waiver applicable to all recipients generally), which amendment or
waiver operates in your favor or confers a benefit on you, must be in writing
and signed by the Global Head of Human Resources, the Chief Administrative
Officer, the Chief Financial Officer or the General Counsel (or if such
positions no longer exist, by the holders of equivalent positions) to be
effective.

SECTION 14. Severability.

In the event MSCI determines that any provision of this Award Agreement would
cause you to be in constructive receipt for United States federal or state
income tax purposes of any portion of your award, then such provision will be
considered null and void and this Award Agreement will be construed and enforced
as if the provision had not been included in this Award Agreement as of the date
such provision was determined to cause you to be in constructive receipt of any
portion of your award.

SECTION 15. Governing Law.

This Award Agreement and the related legal relations between you and MSCI will
be governed by and construed in accordance with the laws of the State of New
York, without regard to any conflicts or choice of law, rule or principle that
might otherwise refer the interpretation of the award to the substantive law of
another jurisdiction.

 

6



--------------------------------------------------------------------------------

SECTION 16. Rule of Construction for Timing of Conversion.

With respect to each provision of this Award Agreement that provides for your
RSUs to convert to shares on the Scheduled Vesting Date or upon a different
specified event or date, such conversion will be considered to have been timely
made, and neither you nor any of your beneficiaries or your estate shall have
any claim against the Company for damages based on a delay in payment, and the
Company shall have no liability to you (or to any of your beneficiaries or your
estate) in respect of any such delay, as long as payment is made by December 31
of the year in which the Scheduled Vesting Date or such other specified event or
date occurs, or if later, by the 15th day of the third calendar month following
such specified event or date.

SECTION 17. Defined Terms.

For purposes of this Award Agreement, the following terms shall have the
meanings set forth below:

(a) “Board” means the Board of Directors of MSCI.

(b) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(a) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by MSCI or any
of its Subsidiaries, (B) MSCI or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by stockholders of MSCI in substantially the same
proportions as their ownership of MSCI, is or becomes, during any 12-month
period, the beneficial owner, directly or indirectly, of securities of MSCI (not
including in the securities beneficially owned by such person(s) any securities
acquired directly from MSCI or its affiliates other than in connection with the
acquisition by MSCI or its affiliates of a business) representing 30% or more of
the total voting power of the stock of MSCI; provided, however, that the
provisions of this subsection (a) are not intended to apply to or include as a
Change in Control any transaction that is specifically excepted from the
definition of Change in Control under subsection (c) below;

(b) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; (b); provided, however, that any individual becoming a member of the
Board subsequent to the beginning of such period whose election, or nomination
for election by MSCI’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or

 

7



--------------------------------------------------------------------------------

election shall be considered as though such individual were a member of the
Existing Board; and provided, further, however, that, notwithstanding the
foregoing, no individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 or Regulation 14A promulgated under the Exchange Act or successor
statutes or rules containing analogous concepts) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board, shall in any event be considered to be a member of the Existing
Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of MSCI) pursuant to applicable stock exchange requirements; provided
that immediately following such merger or consolidation the voting securities of
MSCI outstanding immediately prior thereto do not continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity of such merger or consolidation or parent entity thereof) 50%
or more of the total voting power of MSCI stock (or if the Company is not the
surviving entity of such merger or consolidation, 50% or more of the total
voting power of the stock of such surviving entity or parent entity thereof);
and provided, further, that a merger or consolidation effected to implement a
recapitalization of MSCI (or similar transaction) in which no person (as
determined under Section 409A) is or becomes the beneficial owner, directly or
indirectly, of securities of MSCI (not including in the securities beneficially
owned by such person any securities acquired directly from MSCI or its
affiliates other than in connection with the acquisition by MSCI or its
affiliates of a business) representing 50% or more of either the then
outstanding shares of MSCI common stock or the combined voting power of MSCI’s
then outstanding voting securities shall not be considered a Change in Control;
or

(d) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any one person or more than one person acting as a
group (as determined under Section 409A) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to more than 50% of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of

 

8



--------------------------------------------------------------------------------

integrated transactions immediately following which the record holders of MSCI
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of the Company immediately prior to
such transaction or series of transactions and (2) no event or circumstances
described in any of clauses (a) through (d) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A and the
regulations and guidance thereunder. In addition, no Change in Control shall be
deemed to have occurred upon the acquisition of additional control of the
Company by any one person or more than one person acting as a group that is
considered to effectively control the Company. In no event will a Change in
Control be deemed to have occurred if you are part of a “group” within the
meaning of Section 13(d)(3) of the Exchange Act that effects a Change in
Control.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.

(c) “Disability” means any (A) you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months or (B) you, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, are receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company.

(d) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

(e) “MSCI” means MSCI Inc., a Delaware corporation.

(f) “Section 409A” means Section 409A of the Code, and the rules, regulations
and guidance thereunder.

(g) “Subsidiary” means (i) a corporation or other entity with respect to which
MSCI, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which MSCI, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of the Plan.

 

9



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

MSCI Independent Directors’ Equity Compensation Plan

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

     Beneficiary(ies) Name(s)    Relationship    Percentage

(1)

        

(2)

        

(3)

        

(4)

        

Address(es) of Beneficiary(ies):

(1)

(2)

(3)

(4)

Contingent Beneficiary

Please also indicate any contingent beneficiary and to which beneficiary above
such interest relates.

 

    Beneficiary(ies) Name(s)    Relationship   

Nature of

Contingency

Address(es) of Contingent Beneficiary(ies):

 

Name: (please print)    Date:

Signature

Please sign and return this form to MSCI’s Human Resources Department.

 

10